Title: To Thomas Jefferson from Robert Smith, 18 November 1805
From: Smith, Robert
To: Jefferson, Thomas


                  
                     Sir, 
                     Monday Morning
                  
                  Mr Gallatin has abandoned the idea of desiring the collectors to deposit in the hands of the Navy agents monies to be applied to the payment of the crews of the expected frigates—and has recommended the mode stated in the return letter addressed to him. This form has, I understand, been pursued in similar cases—
                  It is necessary that the enclosed letter from me to mr Gallatin be sent to his Office early this morning—
                  Respectfully
                  
                     Rt Smith 
                     
                  
               